Citation Nr: 1538813	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus prior to October 11, 2014, and in excess of 50 percent from October 11, 2014.
 
2. Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the talonavicular joints of the bilateral ankles.
 
3. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of left foot injury to include pes planus and assigned a 20 percent rating and continued a 10 percent rating for a right foot arch condition.  An interim August 2010 rating decision combined the evaluation for residuals of a left foot injury, to include left pes planus deformity with moderate talonavicular arthritis, with the evaluation for right pes planus with traumatic arthritis of the talonavicular joint of the right ankle with limitation of motion and assigned a 30 percent rating for bilateral pes planus and a separate 10 percent evaluation for traumatic arthritis of the talonavicular joints of the bilateral ankles, both effective July 3, 2010, the date of the VA examination. 

In March 2012, the Board determined that TDIU had been raised by the record and remanded the matters for further evidentiary development.  The Board again remanded these matters in July 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period prior to October 11, 2014, the Veteran's bilateral pes planus manifest in symptoms of severe severity, with objective evidence of marked deformity, pain on manipulation and use accentuated, and indication of swelling on use, but not pronounced symptoms.  

2.  For the period from October 11, 2014, the Veteran is in receipt of the schedular maximum of a 50 percent evaluation for bilateral pes planus.

3.  For the entire period prior to July 3, 2010, the Veteran's service-connected bilateral ankle disability was substantiated by X-ray evidence and painful motion, but not manifested by marked limitation of motion, or incapacitating episodes.

4.  For the entire period, the Veteran's service-connected bilateral ankle disability was not manifested by marked limitation of motion or incapacitating episodes. 

5.  For the period prior to October 11, 2014, the Veteran is service-connected for a bilateral pes planus, rated as 50 percent disabling, and bilateral ankle traumatic arthritis, rated as 10 percent disabling; he does not meet the schedular requirements for a TDIU, and the evidence does not otherwise indicate that the presence of factors necessary for referral for extra-schedular consideration for TDIU.

6.  For the period from October 11, 2014, the Veteran is service-connected for a bilateral pes planus, rated as 50 percent disabling, and bilateral ankle traumatic arthritis, rated as 10 percent disabling; as they are considered to be one disability under 38 C.F.R. § 4.16(a), he meets the schedular requirements for a TDIU, but his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 disability rating for bilateral pes planus for the period from November 9, 2006 to October 11, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2014).

2.  The criteria for a rating in excess of 50 percent for bilateral pes planus for the period from October 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2014).

3.  The criteria for a 10 percent disability rating for the period from November 9, 2006, for the Veteran's bilateral ankle disability have been met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5271 (2014).

4.  The criteria for a rating in excess of 10 percent for the period from November 9, 2006, for the Veteran's bilateral ankle disability have not been met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5271 (2014).

5.  For the periods prior to October 11, 2014 and from October 11, 2014, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in July 2014.

The Board's remand instructed the RO to: (1) contact the Veteran asking him to provide information on any additional treatment and obtain any identified treatment records; (2) schedule the Veteran for appropriate examinations to determine the severity of his service-connected foot and ankle disabilities, instructing the examiner to provide an opinion on the Veteran's employability, and (3) readjudicate the claim.

VA sent an August 2014 letter to the Veteran requesting information on additional treatment records.  The Veteran was scheduled for and attended October 2014 VA examinations.  The RO readjudicated the claim in a February 2015 Supplemental Statement of the Case (SSOC), in addition to a February 2015 rating decision granting an increased rating for bilateral pes planus.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the May 2007 rating decision on appeal, December 2006 and February 2007 letters provided the Veteran with appropriate notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates. In addition, a March 2013 letter provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, social security records, and VA treatment records have been obtained and associated with the record.  VA examinations for the conditions on appeal were most recently afforded in October 2014.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent October 2014 examination does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of his disabilities on appeal.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.27 (2014).

IV.  Factual Background

At a December 2006 VA examination to determine the severity of his service-connected right foot, the Veteran reported that he experienced pain in the plantar medial aspect and dorsal medial aspect of his right foot ever since an in-service injury when an artillery round fell on his foot.  The Veteran reported using a cane on a regular basis.  Pain in the right foot was reported as approximately 5/10, however, upon exacerbation due to prolonged walking or standing, pain increased to 10/10.  The Veteran reported night pain, having to wear good arch support, has noticed increased pain on awakening in the morning.  He noted some mild swelling of the right foot at the end of the day.  The Veteran reported being unable to work due to having to use a cane on a daily basis.  He did not report similar symptoms for the left foot, but did noted some left foot pain.  

Upon physical examination the examiner noted no obvious soft tissue deformity of the right lower extremity; however, there was noticeable deformity of the right foot.  The Veteran had significant valgus malalignment of the ankle and foot consistent with pes planus.  Range of motion for the right foot was dorsiflexion 10 degrees, plantarflexion 10 degrees.  Passive range of motion for both was 20 degrees.  Strength was 5/5 for both directions.  There was no pain with resisted inversion, but there was pain with passive eversion and resisted eversion.  Otherwise, the dorsal lateral aspect and plantar lateral aspect of the right foot were asymptomatic.  There was palpable tenderness about the navicular and in the calcaneal navicular region.  There were no callosities or skin breakdown; however, there was some unusual shoe wear breakdown of the medial aspect of the sole of the shoe.  There were no claw foot or hammertoe deformities of the hindfoot.  Toe raise was normal, but there was no significant correction of the valgus deformity.  X-rays showed loss of normal foot arch architecture about the navicula-cuboid joint in and about the calcaneal navicular joint.  The examiner's impression was right pes planus, moderate.  The examiner noted the Deluca provisions, and stated that it was conceivable that the pain could further limit function with repetitive use, but was not feasible to attempt to express this potential limitation in terms of additional limitation of motion.

At a March 2007 VA examination to evaluate the Veteran's left foot arch condition, the Veteran reported injury to both feet due to the previously mentioned artillery round accident.  The Veteran reported that he had significant soft tissue injury at the time, but could not recall if he suffered any fractures.  The Veteran reported having continual pain about the plantar medial aspect of his left foot since the injury.  Prolonged ambulation caused exacerbations.  Pain was at 5/10 intensity, but during flare-ups it would 10/10.  He reported occasional night pain and using orthotic shoes helped significantly.  He reported no callous deformities.  First thing in the morning and late evenings was the worst time in regards to discomfort.  The Veteran again reported that he was unable to work due to his condition.

Physical examination revealed a steady but slow gait.  Range of motion was dorsiflexion to 10 degrees and plantar flexion to 10 degrees.  The examiner could passively increase both ranges to 20 degrees.  Strength was 5/5 in both directions.  There was no pain with resisted inversion or eversion.  Dorsal and plantar aspects of feet were largely without symptoms.  There was some mild palpable tenderness about the talonavicular region of the foot.  There was no pain with compression through the calcaneonavicular region.  There were no skin breakdowns or callosities identified, no unusual shoe wear pattern, no claw foot or hammertoes.  Weight bearing alignment demonstrated valgus malalignment.  Toe raise showed neutral alignment of the Achilles tendon, and no significant correctable valgus deformity.  Examination showed left foot loss of normal foot architecture about the navicular cuboid and talonavicular joint.  There were some degenerative changes noted about the talonavicular joint.  The examiner's impression was left pes planus moderate to severe.

The examiner again commented that it was conceivable that the pain could further limit function with repetitive use, but was not feasible to attempt to express this potential limitation in terms of additional limitation of motion.

At a November 2007 VA examination, the Veteran reported pain at 9/10 in his right foot and greater than the left foot.  He used custom orthotic shoes, which helped him moderately with the pain.  The Veteran reported being able to walk 50 yards without having to stop.  He could not carry any significant weight or push a cart or lawnmower.  Other than that, his activities of daily living are not affected.  The main difficulties noted were walking and carrying objects.  He denied flare-ups in the right foot, but stated that his right foot was significantly worse than his left foot.  The Veteran reported decreased function with repetitive use, specifically walking.  He was unable to stand more than 10-15 minutes or walk greater than 50 yards.  

Regarding the left foot, the Veteran reported pain in the medial aspect of his left arch.  There was no pain at the first metatarsal phalangeal joint, and pain did not radiate on either foot.  Pain was 7/10, with no flare-ups.  The Veteran had largely the same complaints with respect to his left foot as for his right foot.  

Physical examination revealed tender palpation of the right foot along the talonavicular joint and the medial aspect of the arch.  Range of motion of the right ankles was dorsiflexion 0 to 5 degrees and plantar flexion 0 to 35 degrees, both actively and passively.  The Veteran denied pain with range of motion.  There was no decreased range of motion or increased pain with repetitive motion testing.  There was pain with range of motion of the talonavicular joint and tenderness of the talonavicular joint.  Range of motion of the first MTP joint was plantarflexion 20 degrees and dorsiflexion 10 degrees.  Pain was noted throughout arc of motion, but not decreased range of motion or increased pain upon repetition.  There was decreased sensation on the dorsum of the foot, intact sensation of the plantar aspect of the foot.  There was 5 degrees valgus alignment of the Achilles tendon upon standing.  No evidence of abnormal weight bearing.  There was valgus deformity of the midfoot upon standing.

Physical examination of the left foot showed tenderness to palpation about the talonavicular joint medial arch.  There was pes planus deformity when standing on both feet.  Decreased sensation in both the plantar and dorsal aspect of the foot was noted.  Tenderness to palpation and pain with range of motion of the talonavicular joint was observed.  It was not worse with repetition and range of motion was not decreased.  Ankle dorsiflexion was 0 to 5 degrees and plantar flexion was 0 to 35 degrees.  Range of motion of the left first MTP joint was flexion 0 to 20 degrees and extension 0 to 30 degrees.  There was not pain with arc of motion, both actively and passively.  There was approximately 5 degrees valgus deformity of the left Achilles tendon.  
There was no hallux valgus deformity of either foot.  There was no instability of either foot.  No pain or spasm with hallux valgus correction.  Gait was antalgic and pes planus deformity was noted.  X-rays showed pes planus deformity of both feet.  The examiner's diagnoses were (1) right foot first MTP joint arthritis-moderate (hallux rigidus); (2) right pes planus with talonavicular joint arthritis moderate; (3) left pes planus with talonavicular joint arthritis moderate; and (4) peripheral vascular disease and peripheral neuropathy.  

The examiner noted pain in the feet and explained that it was difficult to determine if the pain was from pes planus and arthritis deformities or from non-service connected peripheral vascular disease and neuropathy.  There was pain with range of motion testing, and the examiner found it conceivable that pain could further limit function as described.  

At a July 2010 VA examination, the Veteran had bilateral foot pain.  The Veteran reported not working due to his feet.  Both feet had similar symptoms.  There was pain over the navicular bone bilaterally, with pain on the medial border of the foot.  The Veteran complained of pain when weightbearing as he stands on the navicular due to arch collapse.  He reported constant pain, 8/10 and used a cane to ambulate.  He reported being able to walk less than 15 minutes and 50 feet.  There was no flare-ups, however increased pain with standing up or putting pressure on feet.  The pain did not affect daily activities.  The examiner noted that the Veteran ambulated with a cane without antalgia.  

With respect to the right foot, it was exquisitely tender over the navicular tuberosity medially and the examiner noted flexible flat foot with total arch loss with weightbearing.  With weightbearing the Achilles was lateral and approximately 25 degrees of hindfoot valgus with non-weightbearing.  The Veteran had a dorsally flexed first ray by about 15 degrees, which the examiner noted was flexible.  There were no other high foot, mid foot, or forefoot deformities.  There were no significant severe skin changes, however, there were early callus formations over the medial arch where the arch had collapsed and bears weight.  Dorsiflexion was 5/5, eversion was 5/5, inversion was 4/5, and plantar flexion was 4/5.  Veteran was unable to perform single leg toe-raise.  There was no lateral ankle tenderness or lateral hindfoot, midfoot, or forefoot tenderness, no other tenderness medially, no plantar fascial tenderness.  There was some onychomycosis type change of the toenails.  No hammertoes or forefoot abnormalities.  

With respect to the left foot, the examiner's observations were virtually identical.  The examiner noted that the examination did not change with multiple repetitions.  Range of motion of the ankle, hindfoot, midfoot, and forefoot were normal.  The examiner's impression after examination and review of x-rays was bilateral flexible flat feet with insufficient posterior tibial tendons bilaterally.  There was no significant pain with range of motion testing, although it was feasible that pain could limit function when the patient was weightbearing, but the examiner concluded it was not possible to express any potential additional limitation of motion in terms of degree.  

At an October 2012 VA examination, the Veteran was diagnosed with bilateral flat feet.  The Veteran reported bilateral pain upon use of the feet and that pain was accentuated on use.  There was no pain on manipulation of the feet and no swelling on use.  There were no characteristic calluses.  Symptoms were relieved by arch supports.  There was not extreme tenderness of plantar surface of either foot.  There was bilateral decreased longitudinal arch height on weight bearing, objective evidence of marked deformity of foot, pronation of the foot which was improved by orthopedic shoes or appliances, the weight-bearing line fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  There was no inward bowing of the Achilles tendon.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There were no other pertinent physical findings.  The Veteran used braces continually.  Functional impairment was not so severe that amputation with prosthesis would have equally served the Veteran.  The examiner noted that the Veteran's flatfoot condition did no impact his ability to work.  Diagnostic imagining revealed degenerative or traumatic arthritis bilaterally.  

The examiner did not diagnose the Veteran with a specific ankle condition.  There were no flare-ups.  Range of motion testing resulted in the following: right ankle plantar flexion 40 degrees with no objective painful motion, right ankle dorsiflexion 20 degrees or greater with no objective painful motion, left ankle plantar flexion 35 degrees with no objective painful motion, and left ankle dorsiflexion 20 degrees or greater with no objective painful motion.  The Veteran was able to perform repetitive use testing, which did not result in any additional limitation of range of motion.  There was no functional loss or impairment of the ankles.  There was no localized tenderness or pain on palpation of the joints or soft tissue of either ankle.  Muscle strength was 5/5 bilaterally on both flexion and dorsiflexion.  There was no instability or ankylosis.  The examiner noted that the Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or talectomy.  There were no other pertinent physical findings noted.  There were no abnormal findings after diagnostic imaging was performed.  

At a private June 2013 examination, the Veteran reported excruciating bilateral foot pain for several years.  Foot pain was excruciating with weight bearing activity even with the use of orthotics.  X-rays revealed decreased calcaneal inclination, increased talar inclination, severe degenerative joint disease of the talonavicular joint with spurring, and forefoot abduction.  The DJD resulted in the Veteran limiting weight bearing to ten minutes per hour in order to manage pain level.  The examiner concluded that the Veteran maintains a sedentary lifestyle to reduce the pain and further degeneration of the foot deformity.  
  
At the Veteran's most recent October 2014 VA examination, the examiner diagnosed bilateral pes planus and bilateral osteoarthritis of the ankles.  The Veteran did not report functional loss or impairment of the ankle.  Range of motion in the left ankle was normal, with dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  There was pain with weight bearing and objective evidence of localized tenderness or pain no palpation over the ankle joint.  Range of motion in the right ankle was normal and identical, with dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  There was pain with weight bearing and objective evidence of localized tenderness or pain no palpation over the ankle joint.  The Veteran was able to perform repetitive use testing with both ankles and there was no additional functional loss or decline in range of motion.  Bilaterally, there was no pain, weakness, fatigability, or incoordination which significantly limited functional ability after repeated use.  The Veteran denied flare-ups for both ankles.  The examiner noted bilateral deformity, resulting in interference with standing.  Muscle strength was 5/5 bilaterally, no muscle atrophy, no ankylosis, no instability, and no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or talectomy.  The Veteran used a can to ambulate.  Arthritis was noted upon diagnostic testing.  The examiner noted patients employability would impacted as the result of difficulty walking long distances or standing for long periods of time.  

With respect to the Veteran's bilateral pes planus, the Veteran reported dull ache with standing.  He denied flare-ups that impact the function of the foot and did not report any functional loss or functional impairment of the foot.  The Veteran had bilateral pain on use, which was accentuated on use.  He had pain on manipulation of the feet, which was accentuated on manipulation.  There was no indication of swelling.  The Veteran did have characteristic callouses.  The Veteran used arch supports, but both feet remained symptomatic.  The Veteran had extreme tenderness of plantar surfaces bilaterally.  There was decreased longitudinal arch height bilaterally, objective evidence of marked deformity bilaterally, marked pronation bilaterally, and weight-bearing line fall over or medial to the great toe bilaterally.  There was no lower extremity deformity other pes planus, no inward bowing of the Achilles tendon, and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  

The Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, clawfoot, malunion or nonunion of tarsal or metatarsal bones, foot injuries or other conditions.  There was bilateral pain of the feet which led to functional loss.  Pain on weight-bearing was the main factor of the Veteran's pes planus.  There was no arthritis of the feet upon diagnostic testing.  The examiner noted difficulty standing and walking long distances as the functional impact on the Veteran's employability.

V. Bilateral Foot and Ankle Analysis

The Veteran was originally service-connected for right pes planus with traumatic arthritis of the talonavicular joint of the right ankle with limitation of motion under Diagnostic Code 5010-5271 at 10 percent, effective August 28, 2000.  The Veteran filed an increased rating claim in November 2006.  

Pursuant to the November 2006 claim, the Veteran was granted a separate 20 percent evaluation for residuals left foot injury to include left pes planus deformity with moderate talonavicular arthritis under Diagnostic Code 5010-5284, effective November 9, 2006.  

Effective July 3, 2010, the date of a previously described VA examination, the Veteran's service-connected left and right feet condition were evaluated as bilateral pes planus, under Diagnostic Code 5276 with a 30 percent evaluation.  Effective October 11, 2014, the Veteran was assigned an increased evaluation of 50 percent.

Effective July 3, 2010, the Veteran was also assigned a separate 10 rating for traumatic arthritis of the talonavicular joints, bilateral ankles, under Diagnostic Code 5010.

Traumatic arthritis, under Diagnostic Code 5010 must be substantiated by X-ray findings.  It is to be evaluated as degenerative arthritis, under Diagnostic Code 5003.  Diagnostic code 5003 instructs that it is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.   

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board will also consider the potential application of other various provisions. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.

The Board notes that the rating history for the Veteran's bilateral pes planus and bilateral ankle disabilities is somewhat difficult to follow, particularly because of difficulty in separating the symptoms of pes planus and traumatic arthritis of the talonavicular joint.  After a thorough review of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the following changes to evaluations for the Veteran's pes planus and ankle disabilities are appropriate.  These changes date back to November 9, 2006, the date of the Veteran's increased rating claims which led to the May 2007 rating decision currently on appeal.

The Board finds that the separate 10 percent evaluation for traumatic arthritis of the talonavicular joints, bilateral ankles, should be made effective November 9, 2006.  Similarly, the Board finds that a 30 percent rating for severe bilateral pes planus is warranted from November 9, 2006 to July 3, 2010.  The Board will leave the evaluations from July 3, 2010 undisturbed.  The Board will now explain the rationale behind these evaluations.

      Right and Left Foot Pes Planus Prior to July 3, 2010

For the period prior to July 3, 2010, the Veteran's pes planus of the right foot manifested in symptoms consistent with severe unilateral pes planus.  The evidence of records shows that the Veteran had pain on manipulation and use of the right foot.  The Veteran reported using arch supports, but these did not completely relieve the symptoms.  Upon physical examination, there was noticeable deformity of the right foot and palpable tenderness.  There were no callosities or skin breakdown.  The December 2006 examiner described the Veteran's right foot pes planus as moderate.  However, at the Veteran's November 2007 examination, he reported that his right foot was significantly worse than his left foot, which as will be described below, a March 2007 examiner described as moderate to severe pes planus.  Thus, when resolving reasonable doubt in favor of the Veteran, the Veteran's right foot pes planus manifested in symptoms consistent with severe pes planus.

At no time during this period, were there symptoms consistent with pronounced right flatfoot, such as marked pronation, extreme tenderness of plantar surfaces of the meet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shows or appliances.  

For the period prior to July 3, 2010, the Veteran's pes planus of the left foot also manifested in symptoms consistent with severe unilateral pes planus.  The Veteran's March 2007 examination revealed continual pain, with prolonged ambulation causing exacerbations.  There were no callous deformities and orthotics shoes did help.  Physical examination revealed valgus malalignment with weight bearing and loss of normal foot architecture.  The March 2007 examiner diagnosed the Veteran with moderate to severe left pes planus.  Thus, when resolving reasonable doubt in favor of the Veteran, the Veteran's left foot pes planus manifested in symptoms consistent with severe pes planus.

At no time during this period, was there marked pronation, extreme tenderness of plantar surfaces of the meet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shows or appliances of the left foot.
  
As a result of both the left and right foot pes planus manifesting with severe symptoms during this period, a 30 percent rating for bilateral severe flatfoot is warranted for the entire period from November 9, 2006 to July 3, 2010.  See Diagnostic Code 5276.  

In order for the Veteran's disability to warrant a rating in excess of 30 percent under 5276, the criteria of pronounced bilateral pes planus disability must be met. There is no indication in the VA examination reports or VA treatment records that the Veteran meets these criteria during this time period.  The Board acknowledges that the Veteran has complained of pain and swelling in his feet.  The medical evidence, however, does not show any objective evidence of marked pronation, extreme tenderness, or marked inward displacement and severe spasm of the Achilles tendon on manipulation during this time period.  The Board ultimately concludes that the absence of any objective evidence of marked pronation, extreme tenderness, or marked inward displacement and severe spasm of the Achilles tendon on manipulation, in conjunction with the VA examiner's conclusions, demonstrates the overall severe, but not pronounced, nature of the Veteran's disability.  As such, the Board concludes that the Veteran does not have a pronounced bilateral pes planus disability during this time period.

The Board notes that there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral pes planus disability results in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Indeed, the evidence of record clearly indicates that the Veteran retains good range of motion of the feet.  In addition, the VA examiners specifically determined that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot was repeatedly used over a period of time and there was no functional loss during flare-ups or when the foot was repeatedly used over a period of time.  Thus, while the Veteran experiences pain, the Board finds that the 30 percent evaluation assigned for the both feet effective November 9, 2006, 2014 adequately portrays any functional impairment, pain, and swelling that the Veteran experiences as a consequence of use of his left and right foot disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

      Bilateral Pes Planus from July 3, 2010 to October 11, 2014

At the Veteran's July 2010 VA examination, the Veteran's had similar symptoms bilaterally.  There was pain bilaterally over the navicular bone and on the medial border of the foot.  There was pain on weightbearing, and increased pain with pressure on the feet.  There were no significant skin changes.  The Veteran's feet were noted to be exquisitely tender over the navicular tuberosity medially.  

The October 2012 examination revealed no pain or swelling of the feet on use.  Symptoms were relieved by arch supports.  There was no extreme tenderness or plantar surfaces.  There was pronation of the feet which was improved by orthopedic shoes, but there was no inward bowing of the Achilles tendon.  

While the Board notes that the private June 2013 examination documented excruciating bilateral foot pain, it finds that the symptoms documented during this period are consistent with a 30 percent evaluation for severe bilateral pes planus.  There is no evidence of marked pronation, marked inward displacement and severe spasm of the Achilles tendon on manipulation during this period that was not improved by orthopedic shoes or appliances.

In order for the Veteran's disability to warrant a rating in excess of 30 percent under 5276, the criteria of a pronounced bilateral pes planus disability must be met.  Currently, there is no indication in the VA examination reports or VA treatment records that the Veteran meets these criteria during this period.  The Board acknowledges that the Veteran has complained of severe pain and that the medical evidence suggests substantial deformities of the feet.  The medical evidence, however, does not show any objective evidence of marked pronation, marked inward displacement and severe spasm of the Achilles tendon on manipulation during this period, that was not improved by orthopedic shoes or appliances.  The Board ultimately concludes that the absence of any objective evidence of such deformation, in conjunction with the VA examiner's conclusions, demonstrates the overall severe, but not pronounced, nature of the Veteran's disability.  As such, the Board concludes that the Veteran does not have a pronounced bilateral pes planus disability such that a 50 percent rating would be warranted for this time period.

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral pes planus disability results in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use during this time period.  Indeed, the evidence of record clearly indicates that the Veteran retains good range of motion of the feet.  In addition, the VA examiners specifically determined that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot was repeatedly used over a period of time and there was no functional loss during flare-ups or when the foot was repeatedly used over a period of time.  Thus, while the Veteran experiences pain, the Board finds that evaluations as now assigned for bilateral pes planus adequately portray any functional impairment, pain, and swelling that the Veteran experiences as a consequence of use of his left and right foot disabilities.  See Spurgeon, supra.  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

      Bilateral Pes Planus From October 11, 2014

As discussed, effective October 11, 2014, the Veteran is in receipt of a 50 percent evaluation for bilateral pes planus.  This is the schedular maximum for Diagnostic Code 5276.  Thus, a higher rating is not warranted.  

For all periods, the Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones. 

      Bilateral Traumatic Arthritis of the Ankles

As noted, the Board has found it appropriate to award the Veteran a separate 10 percent evaluation under Diagnostic Code 5010, effective November 9, 2006, the date of the Veteran's increased rating claim.   Throughout the entire period, there is evidence of bilateral traumatic arthritis of the ankles, as substantiated by X-ray findings.  As instructed by the rating criteria, the Board will discuss whether a higher evaluation is warranted due to limitation of motion of the ankles.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  Further, under appropriate VA regulations, full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for the entire period under either Diagnostic Code 5010 or due to limitation of motion. 

As an initial matter, a rating of 20 percent is not warranted under Diagnostic Code 5010 for X-ray evidence of involvement or 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes, as there is no objective or subjective evidence of occasional incapacitating episodes.  

Secondly throughout the entire period, range of motion was completely normal or very close to normal.  While dorsiflexion and plantar flexion were not always at full range of motion, there is no indication that the Veteran's ankle arthritis led to marked limitation of the bilateral ankles.  Most recently, at the Veteran's October 2014 VA examination, bilateral dorsiflexion was 0 to 20 degrees and bilateral plantar flexion was 0 to 45 degrees.  In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  The Board finds these ranges of motions do not result in "marked" limitation of motion required for a 20 percent rating. 

The Board has considered the Veteran's contentions during this time period, however, finds that his symptoms are not analogous to those associated with a marked disability of the right ankle, and the clinical evidence of record does not otherwise demonstrate marked symptoms of his bilateral ankle disability. 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  In other words, the Board finds that the 10 percent rating during this period contemplates the degrees of functional loss due to pain, and additional limitation of motion or functional impairment. 

Upon review of all relevant evidence of record, the Board finds that the aforementioned limitation of motion findings are not marked in severity.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has also considered whether a higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id. 

The Board finds, therefore, that a separate or higher evaluation is not warranted for the Veteran's bilateral ankle disability under other provisions of the Diagnostic Code during this time period.

Accordingly, the preponderance of the evidence is against assignment of an evaluation for the Veteran's service-connected bilateral ankle disability in excess of 10 percent.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VI. Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for all conditions currently on appeal. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for any disability that the available schedular evaluations for the service-connected conditions on appeal are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus and bilateral ankle arthritis on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

VII. TDIU

The Veteran is also seeking a TDIU. Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau. 38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is totally disabled if his service-connected disability, or combination of service-connected disabilities, is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

But even if the veteran is less than 100 percent disabled, he may still be deemed totally disabled under the Schedule for Rating Disabilities if he meets certain schedular requirements under 38 C.F.R. § 4.16(a).  The veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more. If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  The veteran must then be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

Where the veteran does not meet the above scheduler requirements, he or she may still be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities. 38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

      Period Prior to October 11, 2014

Prior to October 11, 2014, the Veteran is in receipt of a 30 percent evaluation for bilateral pes planus and a 10 percent evaluation for bilateral traumatic arthritis of the ankle talonavicular joints.  The Veteran's combined disability rating for this period is 40 percent.  For this period, the Veteran does not have a single service-connected disability evaluated at 60 percent or more, and does not have a combined disability rating of 70 percent or more, with one service-connected disability evaluated at 40 percent or more.  Thus, the Veteran does not meet the minimum schedular threshold for this period.  38 C.F.R. § 4.16(a).  With the Veteran failing to meet the schedular requirements of a TDIU, the Board will evaluate whether the Veteran's claim should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

The Veteran has made a number of statements regarding this time period, including at VA examinations, indicating he believes he is unable to work as a result of his bilateral pes planus and bilateral ankle disabilities.  The record suggests that the Veteran has not worked since 1996.

A thorough review of the evidence during this period, to include VA examinations and the June 2013 private medical record, indicates that the Veteran has pain in his feet and ankles, which he states has prevented him from working.  Such pain, and the resulting limitations such as an inability to stand for long periods or walk long distances, is well documented.  However, the Board finds that the evidence does not show that the Veteran is incapable of employment.  There is no evidence that the Veteran is unable to perform sedentary employment, such as a desk job.  The October 2012 VA examiner specifically stated that the Veteran' flatfoot and ankle conditions did not have an impact on his ability to work.

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive. However, the observations of the examiners regarding functional impairment due to the service-connected disabilities go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment. 

The Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation and Pension service under the provisions of 38 C.F.R. § 4.16(b).  In this regard, the evidence is not supportive of the Veteran's assertion that he is unable to secure and follow a substantially gainful occupation due solely to his service-connected disabilities and symptoms. Functional impairment due to his symptoms has been noted to be difficulty standing and walking.  However, the evidence suggests that the Veteran would be capable of work that involves limited walking and standing, such as a sedentary desk job.  In making this determination, the Board has considered all VA examinations described above and the Veteran's lay assertions. 

As noted above, in reaching a decision, when determining whether referral for extra-schedular TDIU is warranted, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  The Board cannot find any evidence of record which would take this case outside the norm with respect to the Veteran's level of disability.  Further, while the Veteran's symptoms may affect employment, the evidence would need to show that it was factually ascertainable his bilateral pes planus and bilateral ankle arthritis resulted in his inability to obtain or retain employment.  This is not established by the evidence.

Based on the foregoing, the Veteran does not meet the schedular requirements for a TDIU during this period; and referral for extra-schedular consideration is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      Period from October 11, 2014

For the period from October 11, 2014, The Veteran is currently in receipt of a 50 percent evaluation for bilateral pes planus and a 10 percent evaluation for bilateral traumatic arthritis of the ankle talonavicular joints.  The Veteran's combined disability rating is 60 percent.  Pursuant to the provisions of 38 C.F.R. § 4.16(a), the Board finds that the Veteran's bilateral pes planus and bilateral traumatic arthritis of the ankle talonavicular joints are to be considered as one disability with respect to the minimum schedular threshold for TDIU, as they result from a single accident, the dropping of an artillery shell on the Veteran's feet during service, and they also affect the same body system (his lower extremities).  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU for this time period, as a single disability rating as 60 percent disabling.  38 C.F.R. § 4.16(a).

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16. 

At the Veteran's most recent VA examination in October 2014, the examiner concluded that the Veteran "would have difficulty with employment that involved long periods of standing or walking," but that "he is able to sit and perform tasks...(office work, answer phones, desk duties)."  The examiner also noted that the Veteran has significant peripheral vascular disease (PVD) in both legs, which is not service-connected.  The examiner noted that the Veteran's PVD contributes to his difficulty with standing and walking, and thus would also impact his employability.

Having carefully reviewed the medical evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  As noted above, the Veteran underwent a comprehensive VA examination during this time period, which addressed his service-connected disabilities.  While the examiner did note that the Veteran's foot and ankle conditions have an impact on his ability to stand and walk for long periods, there is no indication from the record that he is unable to work due to his service-connected disabilities.  To the contrary, the October 2014 VA examiner concluded that the Veteran is capable of sedentary employment. 

In that regard, the Board finds the VA medical opinion to be of significant probative value as it was based upon a complete review of the Veteran's entire claims file, and supported by an adequate rationale.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination. Here, the overwhelming medical evidence of record does not show that the Veteran is unemployable due to his service-connected disabilities. 

The Board has considered the Veteran's contention that he is unable to work due to his service-connected disabilities, but accords more weight to the findings of the VA examiner who found that he could still perform sedentary work.  The VA examiner is a medical professional who has the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Thus, his statements are outweighed by the VA examiner's opinion.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the 60 percent combined schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 30 percent for bilateral pes planus, effective November 9, 2006, is granted.

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus, from July 3, 2010 to October 11, 2014, is denied.

Entitlement to a disability rating in excess of 50 percent for bilateral pes planus, from October 11, 2014, is denied.
 
Entitlement to a disability rating of 10 percent for traumatic arthritis of the talonavicular joints of the bilateral ankles, effective November 9, 2006, is granted.

Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the talonavicular joints of the bilateral ankles is denied.

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


